DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Il Nam Koh on October 18, 2021.

The application has been amended as follows: 

Claim 1: A microneedle comprising: 
a base portion, 
a guide portion extending from the base portion, and 

wherein the base portion and the guide portion are not soluble in water,
wherein the combination of the tip portion and the guide portion is in a quadrangular pyramidal shape, 
wherein the guide portion is composed of a support member and a guide protrusion such that the support member extends from the base portion and forms the bottom of the pyramid, 
wherein the guide protrusion extends from three of the four sides of the support member and the tip portion composes the remainder of the pyramid,
wherein the sides of the guide protrusion that extend from opposite sides of the support member are each in a triangular shape and the side of the guide protrusion extending from the third side of the support member is in a trapezoidal shape,
wherein the tip portion has a distal end in a pointed tip shape that also forms the distal end of the microneedle, 
wherein the guide portion does not form a portion of the tip of the microneedle, and
wherein the guide portion is coupled to the tip portion with a coupling force smaller than a force with which the skin holds the tip portion, and thus, when the guide portion causes the tip portion to penetrate the skin in the vertical direction and then is separated from the tip portion, the tip portion separated from the guide portion remains in the skin. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the broad concept of a reinforcing non-water soluble element for a water soluble tip of a pyramidal microneedle is detailed by Mefti et al. (previously cited). Tamaru et al. (previously cited) detail an angled internal support (guide protrusion) within a microneedle that is atop a shaft (guide support), but the geometry and arrangement is not quite like that reflected in the amendment. The particular configuration of the reinforcing guide portions and tip with the geometries and arrangements of components instantly claimed via the most recent applicant provided amendment and the examiner’s amendment are not sufficiently taught in the prior art such that they are deemed obvious. In addition, the examiner’s amendment addresses the issues raised under 35 USC 112 in the office action mailed March 30, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615